DETAILED ACTION
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 8/21/20. Claims 2, 7-10 and 12 are cancelled. Claims 1, 3-6 and 11 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear in line 5 what the pressure variation is. It seems it should say “a pressure variation of the pressurized cuff” like it does in line 8. 
In lines 10-11 the claim recites “increase from zero” but it is not clear what is increasing. It seems to refer to the pressure in the pressurized cuff increasing but this needs to be recited in the claim language to clarify. 
It is unclear if the pulse delay periods are between pulse wave amplitude and the AC pressure signal or the pulse amplitude and the pressure variation. Similarly, are the AC pressure signal and the pressure variations the same signal or different signals from the pressurized cuff? 
In line 22 “the pulse wave” is recited but there is no proper antecedent basis. Similarly, is the “the pulse wave” the same as the pulse wave amplitude recited earlier? Is “wherein pressures of the pressurized cuff” referring to the pressure variations of the cuff or the AC pressure signal or another pressure entirely? 
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is substantially in the context of the claim. Is it in reference to the data points?
The term "accurate" in claim 1 is a relative term which renders the claim indefinite.  The term "accurate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What range is considered an accurate delay time?
Claim 1 is indefinite because it is unclear how the systolic pressure is determined.
Claim 1 is indefinite because it is unclear what the variables in the first relational expression are.  The claim does not define each term.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear if the “fluctuation information of the air pressure” is the same as the “pressure variation” in claim 1 or if this is a different set of pressure information. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear where the “air pressure pulse signal” comes from as the only sensor recited before it is the pressure-sensing pulse wave detector which does not seem capable of determining an air pressure pulse signal. Similarly, it is unclear what the analog-to-digital conversion is applied to. Which signals are converted from analog to digital? 
Claim 11 recites the limitation "The time characteristic" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "The pressure variation" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
The term "accurate" in claim 11 is a relative term which renders the claim indefinite.  The term "accurate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What range is considered accurate?
Response to Arguments
Applicant’s arguments and amendments, see pg. 8, filed 2/4/21, with respect to the rejection(s) of claim(s) 1, 3-6 and 11 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new 112 rejections are applied.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest Nitzan US 2002/0147402 discloses measuring pulse delay periods and that the relation curves are a horizontal line and a slant line but does not specifically disclose the relational expressions recited in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. C./
Examiner, Art Unit 3791

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793